Title: To George Washington from Mordecai Gist, 26 October 1780
From: Gist, Mordecai
To: Washington, George


                  
                     Dear Sir,
                     Baltimore 26 Octr 1780
                  
                  I left Hillsborough the 24th Ult. in pursuance to the Orders of
                     Major General Gates a Copy of Which I have the Honor to enclose you.
                  on my Arrival at Annapolis I found the extra Regiment raised by
                     this state had been detained there some time for want of necessary Clothing
                     &c. to equip them for the March: they are since furnish’d, and began
                     their March Yesterday. a Return of the Regiment is herewith enclosd. Captain
                     Beatty with 75 Rank & file, marchd from Annapolis the 22d Instant, those
                     are in part of our quarter. no more Recruits are raise’d in this state. The
                     Assembly are now sitting & without doubt will adopt some plan to
                     compleat their Line. I shall give my Constant attendance during the sessions
                     and will make you acquainted with every occurrence necessary for your
                     Information. I have the Honor to be With perfect Respect & Esteem Yr
                     Excellency’s Mo. Obdt Servant
                  
                     M: Gist
                     
                  
                Enclosure
                                                            Instructions for Brigadier General Gist going on Command to the State of MarylandSir
                             15 September 1780
                        

                     His Excellency General Washington having directed, that the
                        Supernumeray Officers of the Maryland Line, should be sent Forthwith to
                        their State, to Receive, Discipline, and Equip, the Quota of Continental
                        Troops Raised & to be Rais’d in Maryland. You will please proceed
                        without Delay to Annapolis, and acquaint his Excellency Governor Lee, that
                        you are the General, Appointed to Command, and Execute that Service. The
                        Field Officers, Captains, and Subalterns, under your orders, will Assemble
                        at such places, and follow such directions, as you shall from Time, to Time,
                        think proper to give to them—when you have fixed your general rendezvous,
                        and a Sufficient Number of recruits, are Assembled, you will order them to
                        be Disciplined in a Constant, and regular manner—and to this I must request
                        you will give your personal, and particular, Attention; It shou’d also be
                        your unwearied endeavour, to have them well Cloath’d, Arm’d, Accoutred, and
                        Compleatly equipd for the Field, with Blankets, Tents, Knapsacks, Canteens,
                        Kettles, and all necessary camp Equipage, which you are hereby directed not
                        to March without, as such Things you know from Experience are not to be had
                        here.
                     You will please to Correspond with me, and once a Fortnight
                        send a return of the recruits you have received. as it is of very great
                        consequence To the public Service; that the Quota of your State, shou’d with
                        the utmost dispatch come forward to this army, I am confident from your well
                        known zeal and abilities, no Time will be lost in the Execution of
                           so important a Service. Given at Head Quarters
                        Hilsboro This 15 September 1780.
                     
                        Horatio Gates
                     
                     
                        (Copy)
                     
                  
                  
               